Citation Nr: 0834409	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-38 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied entitlement to service 
connection for PTSD; and denied reopening a claim of 
entitlement to service connection for chronic neurodermatitis 
with nervousness.

The Board notes that, although the RO has consistently 
characterized the veteran's claims for service connection an 
acquired psychiatric disorder and a skin disorder as 
"chronic neurodermatitis with nervousness," the Board is of 
the opinion that the appeal actually encompasses two separate 
claims, the first being for an acquired psychiatric disorder 
and the second being for a skin disorder.  

Furthermore, pursuant to the holding of the United States 
Court of Appeals for the Federal Circuit in Boggs v. Peake, 
520 F.3d 1330 (2008), claims that are based upon distinctly 
and properly diagnosed diseases or injuries must be 
considered separate and distinct claims.  In this case, at 
the time of a 1981 Board decision that entitlement to service 
connection for nervousness, there was no medical evidence of 
record reflecting a diagnosis of any psychiatric disorder.  
At that time, the veteran had been diagnosed solely as having 
a personality disorder.  Similarly, at the time that the RO 
determined that no new and material evidence had been 
received to reopen that claim in a September 2000 rating 
decision, there remained no medical evidence diagnosing any 
psychiatric disability.

Since filing to reopen his claim, he has submitted 
substantial medical evidence diagnosing a depressive 
disorder, not otherwise specified.  Consequently, the Board 
finds that the current claim of service connection for an 
acquired psychiatric disorder is appropriately construed as 
an original claim, rather than as an attempt to reopen a 
previously denied claim.  

The issues of service connection for an acquired psychiatric 
disorder other than PTSD and service connection for a skin 
disorder are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that PTSD currently exists.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(b), 3.305(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).



a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated November 
2004.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claims for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claims.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In essence, the Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date of the award of benefits will be assigned if service 
connection was awarded.

The Board finds that these notice requirements have been 
satisfied by a letter dated March 2006.  In this letter, the 
veteran was advised of the evidence needed to substantiate 
his service connection claims.  He was also advised of his 
and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  This letter further advised the veteran 
as to the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claims.

        b.) Duty to Assist

The Board notes that it is satisfied that VA has complied 
with the VCAA duty to assist regulations by aiding the 
veteran in obtaining evidence, and that all reasonable 
efforts to develop the record have been made.  The claims 
folder contains the veteran's service records, service 
treatment records, and post-service treatment records from VA 
hospitals and VA medial centers (VAMC).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  As will be 
discussed in greater detail below, there is substantial 
medical evidence of record demonstrating that the veteran 
does not have PTSD, and that his reported symptoms are 
attributable to a personality disorder with depression. 

The Board has considered the veteran's contentions of a 
continuity of symptomatology since service.  The Court has 
held that, even where a veteran asserted continuity of 
symptomatology since service, medical evidence was required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition . . . "  See, e.g., 
McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on 
other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  In this 
instance, there is medical evidence of record since 1995 that 
shows repeated diagnoses of personality disorder and 
depressive disorder, but absolutely no medical evidence 
suggesting a diagnosis of PTSD.  Therefore, the Board finds 
that there is sufficient competent evidence on file to make a 
decision as to the claim of service connection for PTSD, and 
that an examination is not warranted under the criteria set 
forth in McLendon.  See also Wells v. Principi, 326 F. 3d 
1381 (Fed. Cir. 2003).

As to the claim of service connection for an acquired 
psychiatric disorder other than PTSD, this matter is being 
REMANDED to the RO for further development, to include 
obtaining an examination.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II. Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  Otherwise, the 
law requires verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is unrelated to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he 
must corroborate his testimony by credible supporting 
evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. 
Cir. 2007) (finding no error in Board determination that a 
non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those statements).  
In such cases, the record must include service records or 
other credible evidence that supports and does not contradict 
the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).  Because the question 
of whether the veteran was exposed to a stressor in service 
is a factual one, VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts. Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

The veteran is currently seeking service connection for PTSD 
as a result of an alleged assault in-service.  Specifically, 
he claims that he and several other soldiers were beaten by 
several drill sergeants.  (See Form 526, September 2004; PTSD 
questionnaire, December 2004; hearing transcript, February 
1980.)  He further claims that as a result of this incident, 
he acquired a psychiatric disorder requiring hospitalization, 
was forced to sign a statement certifying that he entered 
service with preexisting mental disorders, and was forced out 
of service with an honorable discharge.  (See "Notice of 
Disagreement," June 2005.)  

As stated above, in order to establish service connection for 
PTSD, the veteran must have a current diagnosis of PTSD 
directly related to his in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2007).  With respect to the first, or "current 
disability" requirement, the Court has recognized that, 
"[i]n the absence of proof of a present disability, there 
can be no valid claim" of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995) (recognizing that "[a] service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability."); see also Chelte v. Brown, 10 Vet. App. 268, 
271, 272 (1997) (holding that the veteran's claim was not 
well grounded when the evidence "establishe[d] only that the 
veteran had a [disability] in the past, not that he has a 
current disability").

In that regard, the Board notes that a review of the 
veteran's complete claims file reveals that he has never been 
diagnosed with PTSD.  The veteran's service enlistment 
examination, performed in February 1974, was negative for any 
psychological, psychiatric or other related abnormalities.  
Similarly, in the companion "Report of Medical History," 
the veteran did not indicate that he had, or had ever had, 
any psychological or psychiatric problems.  His service 
treatment records dated February 1974 to April 1974 indicate 
that he was diagnosed and hospitalized for a nervous disorder 
and chronic neurodermatitis.  In a May 1974 medical summary 
report following a three-day hospitalization at the VA 
hospital in Sioux Falls, South Dakota, shortly after being 
discharged from service, the examining physician reported 
that the veteran had complaints of nervousness with 
shakiness, crying spells, and fears "almost of everything."  
(See hospital summary, May 1974.)  In his analysis, he stated 
that beginning in childhood, the veteran had multiple 
behavioral and personality problems, and was always unable to 
get along with others.  Id.  He further stated that the 
veteran had "a practically lifelong ingrained maladaption.  
He is constantly in conflict with society, ... [and] always had 
a low frustration level leading to easy stress reactions as 
he had ineffectual responses to any emotional, social [sic], 
intellectual, and physical demands."  Id.    He concluded 
that the veteran was "both inadequate and anti-social," and 
diagnosed the veteran with an "Antisocial personality."  
Id.  

The evidence of record indicates that following his discharge 
from the VA hospital in May 1974, the first time that the 
veteran sought medical attention of any kind was in March 
1995, when he was seen at the VAMC in Marion, Illinois, with 
complaints of migraine headaches, lower back pain, and 
emotional stress.  (See VAMC treatment record, March 1995.)  
The veteran neither complained of, nor was diagnosed as 
having PTSD.  VAMC treatment records between March 1995 and 
December 1997 indicate that the veteran was diagnosed on 
several occasions with depression.  In April 1996, the 
veteran was hospitalized at the St. Louis, Missouri, VAMC for 
18 days with complaints of depressed mood and "suicidal 
ideas."  (See VAMC treatment record April 1996.)  The 
treating physician noted that he had a history of poor 
adjustment to life and was considered essentially a placement 
problem during his hospital stay.  Id.  He diagnosed the 
veteran with atypical depression, personality disorder, 
nonspecified type, cocaine abuse, and bronchial asthma.  Id.  
The physician noted his psychological stressors as 
homelessness and financial problems.  Id.   In November 1997, 
the veteran was admitted to a VA hospital with complaints of 
depression, and was diagnosed with atypical depression, 
personality disorder, nonspecified type, marijuana abuse, 
bronchial asthma, and backache. (See VAMC treatment record, 
November 1997.) His psychological stressor was reported as 
homelessness.  Id.  In December 1997, the veteran was seen at 
the Marion, Illinois, VAMC for a medication refill (it was 
noted that he had been prescribed several antidepressant 
medications).  (See VAMC treatment record, December 1997.)  
The diagnosis was depressive disorder, not otherwise 
specified (NOS), rule out major depression.  Id.  During this 
two-and-a-half-year period, the veteran neither complained 
of, was treated for, nor was diagnosed with PTSD.

VAMC medical records between January and September 2004 
indicate that the veteran underwent several psychological and 
psychiatric evaluations.  During these visits, he was 
diagnosed respectively with personality disorder, NOS, and 
depressive disorder, NOS.  (See VAMC treatment records 
January, March and September 2004.)  Again, the veteran never 
received a diagnosis of PTSD at anytime during his VAMC 
treatment.  There are also no private medical records in the 
claims file indicating a diagnosis of PTSD. 

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Therefore, without a competent diagnosis of PTSD, 
there may be no service connection for the claimed 
disability.

The Board is cognizant that no effort was undertaken to 
verify the veteran's claimed in-service stressors of having 
been abused by drill sergeants in service.  However, even if 
it was presumed that the veteran's allegations were true, 
there would remain no medical diagnosis of PTSD in the 
record.

As noted, the Board has considered the veteran contentions of 
a continuity of symptomatology since service.  However, even 
where a veteran asserted continuity of symptomatology since 
service, medical evidence was required to establish "a nexus 
between the continuous symptomatology and the current claimed 
condition . . . "  See McManaway, 13 Vet. App. at 66; Voerth, 
supra.  In this instance, the medical evidence unanimously 
attributes his reported symptoms to a personality disorder 
and depressive disorder.  While the veteran is certainly 
competent to report symptomatology, he is no competent to 
attribute that symptomatology to a specific psychiatric 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As to the veteran's personality disorder, the Board notes 
that congenital or developmental conditions are not personal 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation.  38 
C.F.R. §§ 3.303(c), 4.9.  There are, however, certain limited 
exceptions to this rule.  Service connection may be granted 
when a congenital or developmental defect is subject to a 
superimposed injury or disease.  VAOPGCPREC 82-90 (July 18, 
1990).

As to the matter of whether the veteran's depressive disorder 
may be the result of a superimposed injury or disease, or 
otherwise be related to service, this matter is separately 
addressed in the REMAND portion of this decision.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 
5107(b) is not applicable, as there is not an approximate 
balance of evidence.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).




ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran is also seeking service connection for an 
acquired psychiatric disorder other than PTSD and to reopen a 
previously denied claim of service connection for a skin 
disorder.  After a thorough review of the claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of these claims.  Specifically, the 
claims must be remanded in order to obtain a VA medical 
examination.

As noted, recent medical evidence of record reveals that the 
veteran has been diagnosed with a personality disorder and 
depression.  Although congenital or developmental 
abnormalities are not "diseases or injuries within the 
meaning of applicable legislation" and, therefore do not 
constitute a disability for VA compensation purposes, service 
connection may be granted for a disability due to aggravation 
of a constitutional or developmental abnormality by a 
superimposed disease or injury.  See VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

In light of the veteran's assertions of a continuity of 
symptomatology between the problems he experienced in 
service, and his current diagnoses of both personality 
disorder and depressive disorder, the Board finds that a VA 
examination is warranted to clarify whether the veteran now 
has an additional disability due to a disease or injury 
superimposed upon his personality disorder. 

With regard to the veteran's claim for service connection for 
a skin disorder, the veteran claims that on the day following 
his alleged in-service assault, "sores started popping out 
all over [his] body," and he was later diagnosed with 
chronic neurodermatitis.  (See "Notice of Disagreement," 
June 2005.)  During the February 1980 RO hearing, the veteran 
claimed that he had never had a skin disorder prior to 
service, and that now, whenever he becomes agitated, he gets 
marks and sores on his arms and legs.  (See hearing 
transcript, February 1980.)  However, the Board notes that in 
the VA May 1974 mental assessment following the veteran's 
brief hospitalization, the examining physician stated that 
the veteran claimed to have self-inflicted his skin 
excoriations, and pointed this out as proof of his 
psychiatric disorder.  (See hospital summary, May 1974.)

The Board finds the veteran's skin disorder issue to be 
inextricably intertwined with the issue of entitlement to 
service connection for an acquired psychiatric disorder.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the 
Board cannot fairly proceed in adjudicating this issue until 
any outstanding matters with regard to the veteran's claim of 
service connection for an acquired psychiatric disorder other 
than PTSD has been resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to clarify the nature and etiology of the 
veteran's claimed psychiatric disorder.  
The claims file must be reviewed by the 
examiner, and the examination report 
should reflect that this was done.  The 
examiner should review the veteran's 
service medical records and identify any 
psychiatric disability and/or personality 
disorder that was present in service.  The 
examiner should also conduct an 
examination of the veteran and provide a 
diagnosis of any current psychiatric 
disability found, to include, if 
warranted, depressive disorder.  As to 
each disability found, the examiner should 
comment as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the disability 
was present in service, or is otherwise 
related to the veteran's military service, 
to include as superimposed over a 
personality disorder. 

Any and all opinions must be accompanied 
by a complete rationale.  The examiner is 
also advised that the term "at least as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

2.  Thereafter, the issues on appeal should 
be readjudicated.  Any additional 
development deemed necessary may be 
undertaken.  If the benefit remains denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case, and afforded the opportunity 
to respond.  The matter should then be 
returned to the Board, if necessary, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


